                  Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 1 of 33
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                            REPORT ON THE
                  Copyright Office                                                          FILING OR DETERMINATION OF AN
                  Library of Congress                                                              ACTION OR APPEAL
                  Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. DISTRICT COURT
DOCKET NO.                      DATE FILED                            SOUTHERN DISTRICT OF NEW YORK
    19-cv-02426-DLC                       3/19/2019                   500 PEARL STREET, NEW YORK, N.Y. 10007
PLAINTIFF                                                                         DEFENDANT
 Downtown Music Publishing LLC, et al.,                                           Peloton Interactive, Inc., et al.,




       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order        G Judgment                                     G Yes         G
                                                                                        ✔ No                                           2/27/2020

CLERK                                                        (BY) DEPUTY CLERK                                               DATE

Ruby J. Krajick                                              s/K.Mango                                                                 2/27/2020
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy



        Print                       Save As...                                                                                                Reset
   Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 2 of 33




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

DOWNTOWN MUSIC PUBLISHING LLC, OLE
MEDIA MANAGEMENT, L.P., BIG DEAL
MUSIC, LLC, CYPMP, LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC III,
LTD., PEERTUNES, LTD., SONGS OF PEER
LTD., RESERVOIR MEDIA MANAGEMENT,
INC., THE RICHMOND ORGANIZATION,
INC., DEVON MUSIC, INC., ESSEX MUSIC,
INC., ESSEX MUSIC INTERNATIONAL, INC.,
FOLKWAYS MUSIC PUBLISHERS, INC.,
HAMPSHIRE HOUSE PUBLISHING CORP.,
HOLLIS MUSIC, INC., LUDLOW MUSIC, INC.,
MELODY TRAILS, INC., MUSICAL COMEDY
PRODUCTIONS, INC., PALM VALLEY
MUSIC, LLC, WORDS & MUSIC, INC.,
ROUND HILL MUSIC LLC, ROUND HILL
MUSIC LP, THE ROYALTY NETWORK, INC.,
and ULTRA INTERNATIONAL MUSIC
PUBLISHING, LLC,                             No. 1:19-cv-02426-DLC

           Plaintiffs and Counterclaim
           Defendants, and
GREENSLEEVES PUBLISHING LIMITED, ME
GUSTA MUSIC, LLC, STB MUSIC, INC., and
TUNECORE, INC.,
           Plaintiffs, and
NATIONAL MUSIC PUBLISHERS’
ASSOCIATION, INC.,

           Counterclaim Defendant.
           v.
PELOTON INTERACTIVE, INC.
           Defendant and Counterclaim
           Plaintiff.

                STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 3 of 33




               WHEREAS, the parties to the above-captioned action have entered into a

settlement agreement dated as of February 24, 2020 for the purpose of settling all disputes and

controversies asserted or that could have been asserted in the above-captioned action;

               IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 41(a)(1)(A)(ii)

of the Federal Rules of Civil Procedure, all parties to the above-captioned action hereby stipulate

and agree to the dismissal of this action, including all claims and counterclaims herein, with

prejudice, with each party to bear its own costs and attorneys’ fees.



Dated:    New York, New York
          February 27, 2020
Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 4 of 33
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 5 of 33



                                    Exhibit A
             Song Title                                PA Number
A LOVE SONG                             PAu003509586
AIN’T WORTH THE WHISKEY                 PA0001911891
ALL I WANNA DO                          PA000066414, PA0000669884
ALL MIXED UP                            PA0000776562
AMBER                                   PA0001100362
AMERICAN HONEY                          PA0001734053
ANIMAL                                  PAu003532360
ANIMALS                                 PA0001947800
BABY DON’T LIE                          PA0001996733
BAD (FEAT. VASSY) - LISTENIN’           PA0001936649
CONTINUOUS MIX
BATTLEFIELD                             PA0001651018
BE MY BABY                              PA0001945986
BEAUTIFUL DISASTER                      PA0000867931
BET AIN’T WORTH THE HAND                PA0002146975
BLACK & BLUE                            PA0001761396
BLACK WIDOW                             PA0001925126
BLEEDING LOVE                           PA0001613694
BLOW                                    PA0001715888
BONFIRE HEART                           PA0001901129
BOONDOCKS                               PA0001296327
BRIGHTER THAN THE SUN                   PA0001773539
BROTHER (FEAT. GAVIN DEGRAW)            PA0001916248
BURN                                    PA0001901116
CALIFORNIA GURLS                        PA000171165, PA0001396981
CALLING (LOSE MY MIND) - EXTENDED       PA0001832167
CLUB MIX
CAN WE HANG ON ?                        PA0002122143
CANDYMAN                                PA0002056131
CARLENE                                 PA0001010848
CARNIVAL                                PA0000758810
CHAMPAGNE                               PA0001100363
CHANGE THE WORLD                        PA0000813175
CIRCUS                                  PA0001622999
COLD HEARTED                            PA0000422660
COLLIDE - RADIO EDIT                    PA0001753315
COME ORIGINAL                           PA0000985803
COMMANDER                               PA0001750325
CONNECTION                              PA0002150233
CONTROL MYSELF                          PA0001164353

                              1
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 6 of 33



             Song Title                              PA Number
CRASH AND BURN                        PA0002046580
CREATOR (VS. SWITCH AND FREQ NASTY)   PAu003509569
DIAMONDS                              PA0001833874
DIE YOUNG                             PA0001850818
DIRT ON MY BOOTS                      PA0002021844
DISPARATE YOUTH                       PA0001806958
DO IT WELL                            PA0001591026
DO IT WELL (FEAT. LUDACRIS)           PA0001591036
DON’T                                 PA0001947748
DON’T STAY                            PA0002150236
DON’T WAIT                            PA0001901910
DON’T WAKE ME UP                      PA0001806232
DR. FEELGOOD                          PA0000440229
DRUNK LIKE YOU                        PA0002055698
DYNAMITE - RADIO EDIT                 PA000139695, PA0001720607
EVERYBODY TALKS                       PA0001811165
FAME - 2016 REMASTERED VERSION        RE0000876952
FAST CARS AND FREEDOM                 PA0001268341
FEEL AGAIN                            PA0001879190
FIRE AND THE FLOOD                    PA0002056663
FIREWORK                              PA000172473, PA0001716006
FIRST                                 PA0002045704
FOOLISH GAMES                         PA0001822634
FOR HER                               PA0002007792
GHOST                                 PA0001985273
GIRLS, GIRLS, GIRLS                   PA0000342182
GOD FROM THE MACHINE                  PA0001806960
GOD, YOUR MAMA, AND ME                PA0002048212
GOOD GOOD                             PA0001997595
GOOD LIFE                             PA0001794364
GOODBYE SAYS IT ALL                   PAu001822857
GREEN ONIONS                          RE0000478073
GRENADE                               PA0001742742
GROOVE IS IN THE HEART                PA0000532721
HANG ME UP TO DRY                     PA0001803024
HAPPENS LIKE THAT                     PA0002079927
HAPPIER - ACOUSTIC                    PA0002150280
HAPPY XMAS (WAR IS OVER)              RE0000795735
HEART OF A LION (KID CUDI THEME       PA0001832168
MUSIC)
HELL OF A NIGHT                       PA000196203, PA0001932282


                                      2
       Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 7 of 33



              Song Title                             PA Number
HOME SWEET HOME                       PA0000275135
I LIKE THE SOUND OF THAT              PA0001961456
I LIVED                               PA0001879191
I LOST IT                             PA0001040677
I MELT                                PA0001143200
IF I KNEW                             PA0001852273
IF I LOSE MYSELF                      PA0001879192
IF IT FEELS GOOD (THEN IT MUST BE)    PA0002146976
IF THE BOOT FITS                      PA0002054814
I’M NOT THE ONLY ONE                  PA0001906178
IN THE NEXT ROOM                      PAu003532360
IT DON’T HURT LIKE IT USED TO         PA0002070178
L.E.S. ARTISTES                       PA0001807033
LATCH                                 PA0001916095
LIFE IS SWEET                         PA0000910728
LIFT ME UP                            PA0002150233
LIGHTS COME ON                        PA0002027846
LIKE A G6                             PA0002004168
LIVE MY LIFE                          PA0001778927
LOCKED OUT OF HEAVEN                  PA0001869823
LOOKS THAT KILL                       PA0000193924
LOSING SLEEP                          PA0001942622
LOST AT SEA                           PA0001832085
LOVE IS MYSTICAL                      PA0002122132
LOVE RUNS OUT                         PA0001989315
LUCKY STRIKE                          PA0001824575
MAGNETS                               PA0002009086
MAKE IT TO ME                         PA0001969621
ME AND MY BROKEN HEART                PA0001959686
MINE IS YOURS                         PA0001795537
MIRACLE MILE                          PA0001837257
MOST GIRLS                            PA0002149911
MOST PEOPLE ARE GOOD                  PA0002149192
MOVE ON                               PA0002016490
MULTIPLIED                            PA0001916248
NEON LIGHTS                           PA0001858698
NO SLEEP                              PA0001774920
NO VACANCY                            PA0002150070
NOTHIN’ TO DO BUT DRINK               PA0001961057
OCTAHATE                              PA0001940359
ODE TO BOY                            PA0000161169


                                      3
       Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 8 of 33



              Song Title                             PA Number
OMEN - RADIO EDIT                     PA0002009078
ONE DAY (FEAT. RYAN TEDDER)           PA0002150229
ONE LOVE (FEAT. ESTELLE) - FEAT.      PA0001734127
ESTELLE
ONE OF THOSE NIGHTS                   PA0001842425
PARTICULAR TASTE                      PA0002140839
PAYPHONE                              PA0001824573
PICKING UP THE PIECES                 PA0001852765
PUSH (FEAT. ANDREW WYATT)             PAu003737844
RAY BAN VISION                        PA0001855127
RENDEZVOUS GIRL                       PA0002019155
RENEGADES OF FUNK                     PA0000226276
RISE AGAIN                            PA0001916248
ROAD LESS TRAVELED                    PA0002070073
ROCKETEER                             PA0001739222
RUMOUR HAS IT                         PA0001734865
RUNAWAY                               PA0000221239
SAY AHA                               PA0001807033
SCARS                                 PA0002048051
SEXY BITCH (FEAT. AKON)               PA0001703244
SHALLOW                               PA0002149916
SHE DOESN’T MIND                      PA0001840399
SHOUT AT THE DEVIL                    PA0000193923
SITUATION                             PA0000787268
SMOOTH LIKE THE SUMMER                PA0002138912
SO GOOD                               PA0001816818
SO TIED UP                            PA0002122121
SOMEBODY ELSE WILL                    PA0002057083
SOMETHING I NEED                      PA0001879193
SOUND OF CHANGE                       PA0001914352
STOP AND STARE                        PA0001708414
STRAIGHT UP                           PA0000422659
STRONG ENOUGH                         PA000066987, PA0000664136
STYLO (FEAT. MOS DEF AND BOBBY        PAu003580587
WOMACK)
SUN DAZE                              PA0001997579
SUPER FAR                             PA0002151032
TEENAGE DREAM                         PA000171165, PA0001396977
THE CHAMPION                          PA0002144118
THIRD ROCK FROM THE SUN               PA0000709061
THIS IS WHY I’M HOT                   PA0001597373



                                      4
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 9 of 33



             Song Title                               PA Number
TOP OF THE WORLD                       PA0001968092
TOUGH LOVE                             PA0001960767
TROUBLEMAKER (FEAT. FLO RIDA)          PA0001848285
TURN AROUND (FEAT. NE-YO)              PA0001840397
TWILIGHT SPEEDBALL                     PAu003509541
WAKING UP                              PA0001794365
WANDERLUST                             PA0001885261
WE R WHO WE R                          PA0001715885
WHEN I WAS YOUR MAN                    PA0001834773
WHERE THEM GIRLS AT (FEAT. NICKI       PA0001741154
MINAJ & FLO RIDA)
WILD SIDE                              PA0000332232
WOMAN, AMEN                            PA0002149935
WORK HARD, PLAY HARD                   PA0001833760
WORKING CLASS HERO                     RE0000846434
WORRY ‘BOUT NOTHIN’                    PA0002022274
WRAPPED UP                             PA0001982804
YOU CAN DO IT                          PA0001010605
YOU WERE MEANT FOR ME                  PA0000776446

YOU’LL FIND A WAY                      PAu003509613
2 MAN SHOW                             PA0001591430
2112: OVERTURE / THE TEMPLES OF        EU738315
SYRINX / DISCOVERY / PRESENTATION /
ORACLE / SOLILOQUY / GRAND FINALE -
MEDLEY
4 MINUTES (FEAT. JUSTIN TIMBERLAKE &   PA0001693511
TIMBALAND)
A CHANGE WOULD DO YOU GOOD             PA000088650, PA0000852627
A LITTLE MORE SUMMERTIME               PA0002071739
ALL ABOUT TONIGHT                      PA0001935642
ALL MY FRIENDS SAY                     PA0001588828
ANONYMOUS - MAIN                       PA0001334239
AYO TECHNOLOGY                         PA0001645303
BACKWOODS                              PA0001835907
BLACK VELVET                           PA0000429717
BOARDMEETING                           PA0001761903
BORN TO RIDE                           PA0001921939
CAN’T HOLD US DOWN (FEAT. LIL’ KIM)    PA000110482, PA0001143432
CARRY OUT (FEAT. JUSTIN TIMBERLAKE)    PA000178001, PA0001935810
CLOSER TO THE HEART                    EU849485




                                       5
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 10 of 33



             Song Title                              PA Number
COME AROUND - ALBUM VERSION           PA000159670, PA0001640239
(EDITED)
CRAZY GIRL                            PA0002002584
CRAZY TOWN                            PA0001644247
CRUISE                                PA000180362, PA000191375, PA0002026775
DAVID ASHLEY PARKER FROM POWDER       PA0002154285
SPRINGS
DREAMLINE - REMASTERED                PA000539471
DRINK YOU AWAY                        PA0001985056
ELEVATOR (FEAT. TIMBALAND)            PA0001647059
EQUALIZER                             PA0002089472
EVERYDAY IS A WINDING ROAD            PA0000852628
FIX A DRINK                           PA000210582, PA0002130901
FREEWILL                              PA0000066536
FUTURESEX / LOVESOUND                 PA000116504, PA0001368884
GIN AND JUICE (FEAT. DAT NIGGA DAZ)   PA0000901892
GIVE IT TO ME                         PA0001167355
GRILLZ - DIRTY                        PA0001334594
HAIL MARY                             PA0000897827
HEARTBREAK SONG                       PA0002034706
HOME ALONE TONIGHT                    PA0002010111
HOW NOT TO                            PA0002065490
I DON’T HAVE TO SLEEP TO DREAM -      PA000186973, PA0001866186
BONUS TRACK
I KNOW SOMEBODY                       PA0002023425
I LOVE THIS LIFE                      PA0002002565
ICE BOX                               PA0001166658
IF IT MAKES YOU HAPPY                 PA0000815033
KISS YOU                              PA0001837916
LA VILLA STRANGIATO                   PA0000021399
LET THE GROOVE GET IN                 PA0001986512
LIKE I LOVED YOU                      PA0002023424
LIMELIGHT                             PA0000100469
LIVE MY LIFE                          PA0001778927
LIVE WHILE WE’RE YOUNG                PA0001835336
LOOKIN’ FOR THAT GIRL                 PA0001893793
LOVESTONED / I THINK SHE KNOWS -      PA0001165050
RADIO EDIT
MAKE ME BETTER                        PA0001599530
MARATHON                              PA0000266077
MEET IN THA MIDDLE (FEAT. BRAN’ NU)   PA0001935809
MEN IN BLACK                          PAu002192135


                                      6
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 11 of 33



             Song Title                               PA Number
MIRRORS                                PA0001986492
MISS INDEPENDENT                       PA0001105447
MORNING AFTER DARK (FEAT. NELLY        PA0001780007
FURTADO & SOSHY)
MURDER (FEAT. JAY-Z)                   PA0001901478
MY FAVORITE MISTAKE                    PA000200282, PA0000919779
MY FRONT PORCH LOOKING IN              PA0001126341
MY LOVE (FEAT. T.I.)                   PA0001165055
NOT A BAD THING                        PA0001901484
OH TIMBALAND - ALBUM VERSION           PA0001759709
(EDITED)
ON THE FLOOR                           PA0001773478
ONE HELL OF AN AMEN                    PA0001993219
ONE LAST TIME                          PA0001941577
OUT THERE                              PA0002130909
POUND THE ALARM                        PA0001822045
PROMISCUOUS                            PA000116446, PA0001367878
RAIN OVER ME                           PA0001780979
RATCHET COMMANDMENTS                   PA0001987117
REALLY DON’T CARE                      PA000187605, PA0001850403
RED LIGHTS                             PA0002014531
RELEASE                                PA0001761877
SAUCE                                  PA0002130638
SAY IT RIGHT                           PA0001164463
SAY SOMETHING                          PA000210582, PA0002130605
SAY SOMETHING (FEAT. DRAKE)            PA0001728554
SEXYBACK                               PA0001165048
SHAKE YA TAILFEATHER (FEAT. P. DIDDY   PA000124894, PA0001196526
& MURPHY LEE) - 2016 REMASTERED
SINGLES YOU UP                         PA0002148198
SOAK UP THE SUN                        PA0001087054
SOMEBODY ELSE WILL                     PA0002057083
SOMETHING LIKE THAT                    PA0000952419
STARSHIPS                              PA0001819003
STRAWBERRY BUBBLEGUM                   PA0001986536
SUAVE (KISS ME) (FEAT. MOHOMBI &       PA0001966307
PITBULL)
SUIT & TIE                             PA0001986493
SUMMER LOVE                            PA000116504, PA0001368885
TAKE BACK THE NIGHT                    PA000198565062
THANK ME NOW - ALBUM VERSION           PA0001728553
(EDITED)


                                       7
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 12 of 33



             Song Title                              PA Number
THE SPIRIT OF RADIO                   PA0000066535
THE WAY I ARE                         PA0001761677
THE WAY YOU LOVE ME                   PA0000980634
THIS HOUSE IS NOT FOR SALE            PA0002046343
TOM SAWYER                            PA0000100466
VINDICATED                            PA0001295459
VIVIR MI VIDA                         PA0001851618
WAITING ON YOU                        PA0002080155
WATCH OUT                             PA0001856565
WHAT GOES AROUND.../...COMES AROUND   PA0001165051
(INTERLUDE)
WORKING MAN                           PA0000100466
YOU DON’T WANT THESE PROBLEMS         PA000199657, PA0002071617
(FUCK A) SILVER LINING                PA0002139081
100% (FEAT. TONY SUNSHINE)            PA0001071650
AI NO CORRIDA - EDIT                  PA0000509821
BAD MAN                               PA0002018527
BET AIN’T WORTH THE HAND              PA0002146975
BO$$                                  PA0002082488
BREAK UP WITH HIM                     PA0001970965
BRING IT BACK                         PA0002111487
CALL                                  PA0001913089
CAN WE HANG ON ?                      PA0002122143
CHAINS                                PA0001914172
CRAVING YOU                           PA0002078206
DAISY                                 PA0002000365
DANCE                                 PA0002133661
DARK DAYS                             PA0002099386
DEARLY DEPARTED                       PA0002073611
DIE A HAPPY MAN                       PA0002051793
DONE FOR ME (FEAT. KEHLANI)           PA0002139217
DON’T GO BREAKING MY HEART            PA000212712, PA0002138733
FALLIN’ ALL IN YOU                    PA0002140837
FAN GIRL                              PA0002139178
FAST SLOW DISCO                       PA0002143808
FIREBALL (FEAT. JOHN RYAN)            PA0001948693
FITNESS                               PA0002133561
FOUND YOU                             PA0002140234
FOUNTAIN OF YOUTH                     PA0002099389
HEADLIGHTS (FEAT. ILSEY)              PA0002053698
HEY MAMI                              PA0001992052


                                      8
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 13 of 33



              Song Title                            PA Number
HIGH HOPES                            PA0002144483
IF IT FEELS GOOD (THEN IT MUST BE)    PA0002146976
IN MY BLOOD                           PA0002128764
LEARN TO LET GO                       PA0002139769
LEAVE RIGHT NOW                       PA0002120133
LIAR                                  PA002048142
LIGHT IT UP                           PA0002144999
LIVE IN THE MIX                       PA0001597090
LOS AGELESS                           PA0002145312
LOST IN JAPAN                         PA0002128746
LOVE BY THE MOON                      PA0002133386
LOVE IS MYSTICAL                      PA0002122132
MERCY                                 PA0002082652
MISS JACKSON (FEAT. LOLO)             PA0001897494
NO SUCH THING AS A BROKEN HEART       PA00002111712
NOW AND LATER                         PA000206525, PA0002096995
ON THE LOOSE - ACOUSTIC               PA0002087814
PREACHER MAN                          PA0002139188
PULL IT OFF                           PA0002140237
QUEEN                                 PA0002140849
RAPTURE                               PA0002143926
REALLY REALLY                         PA0002057816
RENEGADES                             PA0002120142
SAID NOBODY                           PA0002101298
SAVE IT FOR A RAINY DAY               PA0001970960
SHUT ME UP                            PA0001942690
SIXTEEN                               PA0002120137
SLOW HANDS                            PA0002097359
SNAPBACK                              PA0002101296
SO TIED UP                            PA0002122121
SOME DAYS YOU GOTTA DANCE             PA0000968803
SONG FOR ANOTHER TIME                 PA0002101299
STITCHES                              PA0001993016
SUMMER NIGHTS                         PA000206511, PA0002044086
THANK GOD FOR GIRLS                   PA0002089150
THE MOUNTAIN                          PA0002128763
THERE’S NOTHING HOLDIN’ ME BACK       PA0002131084
THESE DAYS                            PA0002139203
TREAT YOU BETTER                      PA0002082557
WHERE THE BLACKTOP ENDS               PA0000972877
WHY DON’T YOU COME ON                 PA0002114442


                                     9
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 14 of 33



             Song Title                              PA Number
WIGGLE (FEAT. SNOOP DOGG)             PA0002045070
YOUTH (FEAT. KHALID)                  PA0002140855
2 PHONES                              PA0002082983
ALL EYEZ (FEAT. JEREMIH)              PA0002065078
ALTAR (FEAT. R.LUM.R)                 PA0002094604
AMERICAN MONEY                        PA0001991515
ANIMAL                                PAu003532360
AVALANCHE                             PA0001991109
AYO                                   PA0002085509
BACKBONE                              PA0002151787
BANGARANG (FEAT. SIRAH)               PA0001793790
BE REAL                               PA0001984121
BOOGIE FEET                           PA0002123235
BROCOLLI                              PA0002047080
BULLETS                               PA0002114728
BY THE WAY                            PA0002096728
CALIFORNIA GURLS                      PA000171165, PA0001396981
CANDLES (CARTA REMIX)                 PA0002120345
CATCHING PLAYS                        PA0002051598
CELOSO                                PA0002146335
CENTURIES                             PA0001961647
CHANGE YOUR LIFE                      PA0001864872
CLOUT (FEAT. 21 SAVAGE)               PA0002151806
COMPANY                               PA0002011132
CRAZY DREAMS                          PA0001642863
CREW                                  PA0002100063
CRY PRETTY                            PA0002138739
CUTE REMIX                            PA0002080507
DANTE’S CREEK                         PA0002084981
DAY DRINKING                          PA0001913654
DON’T GO BREAKING MY HEART            PA000212712, PA0002138733
DYNAMITE RADIO EDIT                   PA000139695, PA0001720607
ELECTRIC LOVE                         PA0001991514
EVERYBODY TALKS                       PA0001811165
EVERYWHERE I GO (KINGS AND QUEENS)    PA0002021787
FALSE ALARM                           PA0002064663
FIREBIRD                              PA0001991086
FRIENDS (WITH BLOODPOP¬Æ & JULIA      PA0002094019
MICHAELS) REMIX
FRONT OF THE LINE                     PA0002114669
GENGHIS KHAN                          PA0002082796


                                     10
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 15 of 33



             Song Title                                 PA Number
GET USED TO IT                           PA0002011364
GIRL                                     PA0001992787
GIRLS CHASE BOYS                         PA0001932052
GIRLS LIKE YOU                           PA0002138332
GIRLS LIKE YOU (FEAT. CARDI B)           PA0002138734
GOLD DUST                                PA0001991014
GOT IT GOOD                              PA0002084787
HAPPY PEOPLE                             PA0002063464
HERE IT IS (FEAT. CHRIS BROWN)           PA0001996539
HEY ALLIGATOR                            PA0002092097
HOLD IT AGAINST ME                       PA000173294, PA0001396974
HUMAN TOUCH                              PA0002129650
I DON’T HAVE TO SLEEP TO DREAM           PA000186973, PA0001866186
BONUS TRACK
I GOT THE KEYS                           PA0002067633
IN THE NAME OF LOVE                      PA0002059620
IN THE NEXT ROOM                         PAu003532360
IT’S A VIBE                              PA0002097354
JEALOUS (I AIN’T WITH IT)                PA0001891375
JOHN WAYNE                               PA0002134445
JUMP [FEAT. NELLY FURTADO] -             PA000173404, PA0001670549
MALINCHAK CLUB MIX
KISS THE SKY                             PA0002096234
KIWI                                     PA0002085476
KNOW NO BETTER                           PA0002107796
LAST FOREVER (FEAT. SAM SPARRO)          PA0002125060
DESTRUCTO REMIX
LAST FRIDAY NIGHT (T.G.I.F.)             PA000171165, PA0001396980
LEGEND HAS IT                            PA0002113097
LET THERE BE LOVE                        PA0001824960
LOUD                                     PA0002153385
LOVE GANG (FEAT. CHARLI XCX)             PA0002081231
MAKE MY LOVE GO                          PA0002107485
MOVE TO MIAMI                            PA0002138729
MY MISTAKE                               PA0001991486
NARCISSISTIC CANNIBAL (FEAT. SKRILLEX    PA0001829499
& KILL THE NOISE)
NEEDED ME                                PA0002083713
NEVER LETTING GO                         PA0002053434
NO FRAUDS                                PA0002127933
NO MONEY                                 PA0002064688
NOW AND LATER                            PA000206525, PA0002096995


                                        11
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 16 of 33



               Song Title                             PA Number
NOW OR NEVER                           PA0002113580
OTW                                    PA0002138724
PART OF ME                             PAU003574141
PEANUT BUTTER JELLY                    PA0001991022
PERFECT ILLUSION                       PA0002085524
PICK UP THE PHONE                      PA0002065781
ROAR                                   PA0001860200
RUM                                    PA0001962395
RUNAWAY (U & I)                        PA0001987640
SLIPPERY (FEAT. GUCCI MANE)            PA0002089448
SLOW DOWN LOVE                         PA0002090523
SLOW HANDS                             PA0002097359
SLOW YOUR ROLL                         PA0002147987
SOLO (FEAT. DEMI LOVATO)               PA0001681014
SOMEBODY LOVES YOU                     PA0001842726
SORRY                                  PA0002011130
SUMMER NIGHTS                          PA000206511, PA0002044086
SWISH SWISH                            PA0002096967
SWITCH                                 PA0002090911
TEENAGE DREAM                          PA0001711657, PA0001396977
TEN FEET TALL                          PA0001892528
THE HALF                               PA0002076792
THINK A LITTLE LESS                    PA0002096645
VICTORIOUS                             PA0002026247
WHAT LOVERS DO (FEAT. SZA)             PA0002093877
WIDE AWAKE                             PA0001807124
WOMAN                                  PA0002123237
WORK THE MIDDLE                        PA0002065849
WROTE MY WAY OUT                       PA0002120508
YESTERDAY’S SONG                       PA0002096646
ZAMBONI                                PA0001873763
1, 2, 3 (FEAT. JASON DERULO & DE LA    PA0002111457
GHETTO)
6 WORDS                                PA0002052607
A DIOS LE PIDO                         PA0001101346
AM RADIO                               PA0001037456
BACK IT UP                             PA0001992221
BLAME IT                               PA0001761059, PA0001770185
BOO’D UP                               PA0002123747
BOOMBASTIC                             PA0000786728, PA0000707107
BREAKIN’ DISHES                        PA0000786728


                                      12
     Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 17 of 33



             Song Title                               PA Number
CAN’T YOU HEAR MY HEARTBEAT            RE0000613850, EFO000106683
CASE OF THE EX (WHATCHA GONNA DO)      PA0000981023
CONCRETE ANGEL (RADIO EDIT) (FEAT.     PA0001957740
CHRISTINA NOVELLI)
DAYS LIKE THESE                        PA0001727376
DINERO                                 PA0002127207
DIRT TO DUST                           PA0002120005
DROP IT LOW                            PA0001780379
DRUNK ON LOVE                          PA0001780323
EVERYBODY’S FREE - RADIO EDIT          PA0000579606
EVERYDAY - SINGLE VERSION              RE0000252810, EP0000114122
EVERYTHING YOU NEVER HAD (WE HAD IT    PA0001896564
ALL) [FEAT. ANDREYA TRIANA]
FIREWORK                               PA0001724730, PA0001716006
FLATLINER (FEAT. DIERKS BENTLEY)       PA0002019754
FOR A LITTLE WHILE                     PA0000863599
FURTHEST THING                         PA0001896161, PA0001901086
GETTIN’ WARMED UP                      PA0002117115
GIRL                                   PA0001992787
GIRLFIGHT                              PA0001287694, PA0001288226
GLORY OF LOVE                          PA0000293891
GOIN’ THROUGH THE BIG D                PA0000707668
GOT TO BE REAL                         PA0000813360
GUILTY                                 PA0001816432
HARD TO SAY I’M SORRY - REMASTERED     PA0000150388
VERSION
HELL OF A NIGHT                        PA0001962038, PA0001932282
HOW COUNTRY FEELS                      PA0001837687
I HAVE NOTHING                         PA0000629301
I LUV YOUR GIRL - ALBUM VERSION        PA0001656831
(EDITED)
I’LL WAIT FOR YOU                      PA0002120035
IN MY FEELINGS                         PA0002158240
IT’S OH SO QUIET                       RE0000822263, EP0000308226
IT’S TOO FUNKY IN HERE                 PAU000127840
JEALOUS                                PA0001913489
JUMP [FEAT. NELLY FURTADO] -           PA0001734047, PA0001670549
MALINCHAK CLUB MIX
JUST FINE                              PA0001594809
JUST LIKE ME                           PA0001770182
LA CAMISA NEGRA                        PA0001252263
LEFT TURN ON A RED LIGHT               PAU000109366


                                      13
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 18 of 33



              Song Title                              PA Number
LETTING GO (DUTTY LOVE) FEAT. NICKI    PA0001780327
MINAJ
LIL FREAK                              PA0001734101
LOVE THEME FROM ST. ELMO’S FIRE        PA0000277148
(INSTRUMENTAL)
LOVEEEEEEE SONG                        PA0001830135
MAJOR TOM                              PA0000182909
MAKE HER SAY                           PA0001847910
MAMBO NO. 5 (A LITTLE BIT OF...)       PA0000968419
MAS QUE NADA                           RE0000709424, EP0000239486
MAYBERRY                               PA0001147329
MELLOW YELLOW                          RE0000676169, EP0000228623
NIGHT TRAIN                            PA0001815712
NO ONE ELSE ON EARTH                   PA0000583982
NOT MYSELF TONIGHT                     PA0001716028
OLD TIME ROCK & ROLL                   RE0000931306, EP0000375950
OOBY DOOBY                              RE0000196669, EP0000101209
RIGHT THERE                            PA0001781163
RING MY BELL                           PA0000033911
ROLEX                                  PA0002109560
RUDE BOY                               PA0001702220
SAY SOMETHING                          PA0002105826, PA0002130605
SET IT OFF                             PA0002120367
SHE’S A BEAUTY                         PA0000185498
SHOW ME REMIX                          PA0001916485
SOMEWHERE ON A BEACH                   PA0002018753
SOUR TIMES                             PA0000748369
ST. CROIX                              PA0001825557
ST. ELMOS FIRE (MAN IN MOTION)         PA0000267138
STARDUST                               RE000191604, EP0000037446
SUPER BASS                             PA0001733269
TE BUSCO (FEAT. NICKY JAM)             PA0002072153
THE ONLY WAY IS UP                     PAU000407785
THE RHYTHM OF THE NIGHT                PA0000752383
THERE WAS THIS GIRL                    PA0002135434
THEY DON’T KNOW                        PA0002029534
THROUGH THE FIRE                       PA0000235442
TOUCH MY BODY                          PA0001608150
UMBRELLA                               PA0001355560
WALK LIKE AN EGYPTIAN                  PA0000278841
WALK, DON’T RUN                        RE0000388412, EU0000635193



                                      14
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 19 of 33



             Song Title                                PA Number
WHAT I MIGHT DO                         PA0001994174
WHATEVER YOU NEED (FEAT. CHRIS          PA0002085658
BROWN & TY DOLLA $IGN)
WHAT’S MY NAME?                         PA0001741634
WILL YOU STILL LOVE ME? - REMASTERED    PA0000306139
VERSION
WOOHOO                                  PA0001782276
YOU DON’T EVEN KNOW                     PA0002142598
YOU’RE THE INSPIRATION - REMASTERED     PA0000213889
24 HOURS                                PA0002001228
5-1-5-0                                 PA0001801006
6 FOOT 7 FOOT                           PA0001731713, PA0001807261
7 WEEKS                                 PA0001165393
A CHANGE WOULD DO YOU GOOD              PA0000886508, PA0000852627
ABOUT A GIRL                            PA0001710208
ADD ME IN                               PA0002052053, PA0002016121
ALARM                                   PA0002075142
ALL I WANNA DO                          PA0000664140, PA0000669884
ALL JACKED UP                           PA0001162557, PA0001305115
ALL THE ABOVE [FEAT. T-PAIN]            PA0001787141
AMARILLO SKY                            PA0001084244
AMAZED                                  PA0000985472, PA0000965043
ANYWHERE                                PA0002095347
BABY, BABY                              PA0000512809
BAD AND BOUJEE (FEAT. LIL UZI VERT)     PA0002072685
BAD INTENTIONS                          PA0001913088
BANDZ A MAKE HER DANCE                  PA0001896868
BE LEGENDARY                            PA0002135769
BEEZ IN THE TRAP                        PA0001912279
BETWEEN ME & YOU                        PA0001015456
BIG ON BIG                              PA0002127843, PA0002074260
BIRTHDAY SONG                           PA0001811847
BLACK CAR                               PA0002051146
BLACK OUT DAYS                          PA0001939010
BLIND HEART - RADIO EDIT                PA0001924537
BLOW THE WHISTLE                        PA0001333674
BODIES                                  PA0001962427
BOJANGLES REMIX                         PA0001639018
BON APPETIT                             PA0002085760
BREAK THE ICE                           PA0001396255
BREAK YA NECK                           PA0001146361



                                       15
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 20 of 33



             Song Title                                PA Number
BRING ME TO LIFE                         PA0001152549
BROKEN                                   PA0001144456
BROWN PAPER BAG                          PA0002127784, PA0002074748
BUILD YOU UP                             PA0001271625
BUY U A DRANK (SHAWTY SNAPPIN’)          PA0001601621
CALL ME WHEN YOU’RE SOBER                PA0001349398
CAN I GET A...                           PA0000875311
CANDY SHOP                               PA0001271624
CAN’T HOLD US DOWN (FEAT. LIL’ KIM)      PA0001104828, PA0001143432
CARRY OUT (FEAT. JUSTIN TIMBERLAKE)      PA0001780010, PA0001935810
CHECK YES, JULIET                        PA0001766953
CHRISTMAS TIME                           PA0001043923
CLOTHES OFF!!                            PA0001165384
COME ON OVER BABY (ALL I WANT IS         PA0001043925
YOU) - RADIO VERSION
CRY ME A RIVER                           PA0001149534
CULTURE (FEAT. DJ KHALED)                PA0002073669
DAMMIT MAN REMIX                         PA0001602405
DEADZ (FEAT. 2 CHAINZ)                   PA0002088665
DEAR BOY                                 PA0001875092
DEVASTATED                               PA0002097517
DISCO INFERNO - SINGLE EDIT              RE0000914039, EU0000752757
DON’T GO BREAKING MY HEART               PA0002127129, PA0002138733
DON’T SAY NUTHIN’ - RADIO EDIT           PA0001272828
DON’T WANNA GO HOME                      PA0001754579
DOWN ON THE FARM                         PA0000689537
DRINKING FROM THE BOTTLE (FEAT. TINIE    PA0001852685
TEMPAH)
DRIP (FEAT. MIGOS)                       PA0002126752, PA0002142791
DRUM MACHINE                             PA0002008381
EFFORTLESS                               PA0002133269
EIGHT MILES HIGH                         RE0000662812, EU0000929871
EVERYBODY’S FOOL                         PA0001152550
EVERYDAY IS A WINDING ROAD               PA0000852628
FAKE IT                                  PA0001647499
FALL IN LOVE                             PA0001939932
FALSE ALARM                              PA0002064663
FAMILY PORTRAIT                          PA0001143423
FAST CARS AND FREEDOM                    PA0001268341
FELT GOOD ON MY LIPS                     PA0001787902
FIGHT NIGHT                              PA0001912283



                                        16
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 21 of 33



              Song Title                                 PA Number
FIGHTER                                   PA0001143426
FINE AGAIN                                PA0001144447
FOR YOU (FIFTY SHADES FREED)              PA0002105731
FREEK-A-LEEK                              PA0001265993
G.O.M.D.                                  PA0001975906
GANG GANG                                 PA0002129455
GANG UP (WITH YOUNG THUG, 2 CHAINZ &      PA0002088483
WIZ KHALIFA FEAT. PNB ROCK)
GASOLINA - DJ BUDDAH REMIX                PA0001256556
GET NAKED (I GOT A PLAN)                  PA0001655622
GET YOUR MONEY UP                         PA0001881522, PA0002110157, PA0001670498
GIMME MORE                                PA0001680545
GIMME THAT                                PA0001299255
GIRLFIGHT                                 PA0001287694, PA0001288226
GIRL’S AROUND THE WORLD - RADIO           PA0001677803
VERSION
GOING UNDER                               PA0001152548
GOOD DRANK                                PA0002113343
GORGEOUS - ALBUM VERSION (EDITED)         PA0001740943
HEADBAND (FEAT. 2 CHAINZ)                 PA0001864974
HELLO GOOD MORNING                        PA0001745034
HERE FOR THE PARTY                        PA0002021251
HERE’S TO YOU                             PA0001245753
HIGHER                                    PA0001849649
HIGHLIGHTS                                PA0002088532
HOLD YOU DOWN                             PA0001271297
HOLLA HOLLA                               PA0000940961
HOOD GO CRAZY                             PA0002005870
HUMAN                                     PA0002051193
HUSH                                      PA0001270950, PA0001160433
I CAN’T EVEN LIE (FEAT. FUTURE & NICKI    PA0002116005
MINAJ)
I COULD FALL IN LOVE                      PA0000762316
I KNOW THERE’S GONNA BE (GOOD TIMES)      PA0002083924
I LIKE IT, I LOVE IT                      PA0000643837
I MELT                                    PA0001143200
IF I RULED THE WORLD (IMAGINE THAT)       PA0001293291
IF IT MAKES YOU HAPPY                     PA0000815033
I’M A KING                                PAu002946427
I’M DIFFERENT                             PA0001811856
IMPOSSIBLE                                PA0001755396
IT AIN’T ME                               PA0002088253

                                         17
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 22 of 33



             Song Title                              PA Number
IT’S A VIBE                           PA0002097354
JUMP - ALBUM VERSION (EDITED)         PA0001840753
JUST A LIL BIT                        PA0001271626
K.Y.S.A.                              PA0002000953
KEG IN THE CLOSET                     PA0001213502
KILL THE LIGHTS                       PA0001626944
KNEW BETTER / FOREVER BOY             PA0002065692
KNOCK YOU DOWN                        PA0001670495
LASH OUT                              PA0002127330
LAST RESORT                           PA0000960732
LEAN BACK                             PA0001241897
LEAN ON                               PA0001986623
LEAN ON (REHASHED)                    PA0001982936
LET ME BLOW YA MIND                   PA0001143421
LET ME GO (WITH ALESSO, FLORIDA       PA0002110312
GEORGIA LINE & WATT)
LET ME THINK ABOUT IT                 PA0001927606
LIQUID DREAMS                         PA0001042234
LONELY TOGETHER - (FEAT. RITA ORA)    PA0002089808
ALAN WALKER REMIX
LOT OF LEAVIN’ LEFT TO DO             PA0001295832
LOVE DRUNK                            PA0001735247
LOVE YOU OUT LOUD                     PA0001143203
MAGNIFICENT                           PA0001651715
MAKE IT RAIN                          PA0001345937
MARBLE FLOORS                         PA0001895374
MARRY ME                              PA0001729151
MFN RIGHT                             PA0002053595
MILLION DOLLAR BILL                   PA0001738163
MISSISSIPPI GIRL                      PA0001290856
MONSTER MASH                          RE0000474679, EU0000737324
MORNING AFTER DARK (FEAT. NELLY       PA0001935804
FURTADO & SOSHY)
MOTORSPORT                            PA0002122925
MOVE BITCH                            PA0001678837, PA0001100331
MOVE IT LIKE THIS                     PA0001072898, PA0001132746
MY FAVORITE MISTAKE                   PA0002002824, PA0000919779
MY IMMORTAL                           PA0001152551
NARCOS                                PA0002122839
NIGHT RIDERS                          PA0002019732
NIGHTSHIFT                            PA0000266006
NO MORE TEARS (ENOUGH IS ENOUGH)      PAu000144979

                                     18
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 23 of 33



             Song Title                                PA Number
NO PROBLEM (FEAT. LIL WAYNE & 2         PA0002072831
CHAINZ)
NOT LETTING GO (FEAT. JESS GLYNNE)      PA0002136328
ONE LAST BREATH - RADIO VERSION         PA0001118315
ONLY U - ALBUM VERSION (NO INTRO)       PA0001161911
PAPA DON’T PREACH                       PAu000851488
PARALLEL LINES                          PA0002143588
PARALYZER                               PA0001372683
PASILDA                                 PA0001064857
PATEK WATER                             PAu003910433
PICKUP MAN                              PA0000724779
PICTURE (FEAT. SHERYL CROW)             PA0001114108
PONY                                    PA0000839501
PRESIDENTIAL                            PA0001286203
PROP ME UP BESIDE THE JUKEBOX (IF I     PA0000613096
DIE)
PROUD                                   PA0002133068
PUT IT ON ME                            PA0001015460
RAGTIME INTERLUDE / I’M REALLY HOT      PA0001285859
READY OR NOT                            PA0000844694
REDNECK WOMAN                           PA0001224618
RIC FLAIR DRIP (& METRO BOOMIN)         PA0002106881, PA0002109055
RISE ABOVE THIS                         PA0001962803
ROC THE MIC - ALBUM VERSION (EDITED)    PA0001251488
ROCKABYE (FEAT. SEAN PAUL & ANNE-       PA0002075620
MARIE)
ROCKSTAR                                PA0002151780
RUN IT!                                 PA0001286202
SACRIFICES                              PA0002092670
SALT SHAKER                             PA0001158470
SATISFIED (FEAT. VASSY) - BLINDERS      PA0002000258
REMIX
SATURDAY SUN                            PA0002129907
SAUCE                                   PA0002130638
SAVE A HORSE (RIDE A COWBOY)            PA0001227159
SAY SOMETHING                           PA0002105826, PA0002130605
SECRETS - RADIO EDIT                    PA0002005875
SELF CARE                               PA0002151346
SHE’S GOT IT ALL                        PA0000886673
SHORTY WANNA RIDE - ALBUM VERSION       PA0001271623
(EDITED)
SHUTTERBUGG                             PA0001740490


                                       19
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 24 of 33



              Song Title                                PA Number
SIDESHOW                                  RE0000856665, EP0000333161
SIT STILL, LOOK PRETTY                    PA0002070970
SLIPPERY (FEAT. GUCCI MANE)               PA0002073628
SNAP YO FINGERS                           PA0001339272
SOAK UP THE SUN                           PA0001087054
SOCK IT 2 ME (FEAT. DA BRAT)              PA0000875578
STILL D.R.E.                              PA0001012565
STIR FRY                                  PA0002122824
STRONG ENOUGH                             PA0000669879, PA0000664136
SUNSHINE AND SUMMERTIME                   PA0001290858
SUPASTARS                                 PA0002108962
SYMPHONY (FEAT. ZARA LARSSON)             PA0002110317
TAKE ME HOME, COUNTRY ROADS               RE0000653070, EU0000238954
TALK DIRTY (FEAT. 2 CHAINZ)               PA0002112574
TELL ME (FEAT. CHRISTINA AGUILERA)        PA0001166188
TELLURIDE                                 PA0001058591
THANK GOD I’M A COUNTRY BOY               PA0000036945
THE HALF                                  PA0002076792
THIS IS AMERICA                           PA0002147052
THIS IS WHY IM HOT - BLACKOUT REMIX       PA0001597357
THIS IS WHY I’M HOT - REMIX               PA0001334016
THROW SUM MO                              PA0002017431
TOO HOTTY                                 PAu003910484
TOUCH THE SKY                             PA0001162460
U AND DAT (FEAT. T. PAIN & KANDI GIRL)    PA0001342045
U DA REALEST                              PA0001869957
U MAKE ME WANNA                           PA0001159529
VALET (FEAT. FETTY WAP AND 2 CHAINZ)      PA0002048493
WANNA GET TO KNOW YOU                     PA0001204730
WATCH OUT                                 PA0001856565
WE OWN IT (FAST & FURIOUS)                PA0001893078
WHAT ABOUT NOW                            PA0001166336
WHAT U GON’ DO (FEAT. LIL SCRAPPY)        PA0001256554
WHAT WAS I THINKIN’                       PA0001245475
WHAT’S THIS LIFE FOR                      PA0000966909
WHEN THE SUN GOES DOWN                    PA0001213501
WHEN WORLDS COLLIDE                       PA0000966206
WHITE FLAG                                PA0002135804
WHITE SAND                                PA0002127847
WHO I AM                                  PA0001070474
WOLVES                                    PA0002095349


                                         20
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 25 of 33



             Song Title                               PA Number
WORK FROM HOME                         PA0002071726
YEAH!                                  PA0001241917
YOU DON’T WANT THESE PROBLEMS          PA0001996573, PA0002071617
YOU WON’T BE LONELY NOW                PA0001111200
YOUNGBLOOD                             PA0002122817
A WHITER SHADE OF PALE                 RE0000699411
BLACK BETTY - EDIT                     RE0000529209
DREAM A LITTLE DREAM OF ME             RE205246
FEELING GOOD                           RE0000579762
FLY ME TO THE MOON (IN OTHER WORDS)    RE0000120979
GET IT ON (BANG A GONG) - 2005         RE0000807726
REMASTERED VERSION
HELL OF A LIFE                         PAu003676993
HOW I FEEL                             PA0001914974
IRON MAN                               RE0000782590
MY GENERATION - ORIGINAL MONO          RE0000634708
VERSION
PARANOID - REMASTERED VERSION          RE0000782363
SABBATH BLOODY SABBATH -               EU-456870
REMASTERED VERSION
THE WIZARD - REMASTERED VERSION        RE0000782349
THIS LAND IS YOUR LAND                 RE0000201665
US AND THEM                            RE0000844068
21                                     PA0002033803
ABSOLUTELY (STORY OF A GIRL) RADIO     PA0001875499
MIX
ALL NIGHTER                            PA0001962165
ALL NIGHTER                            PA0001962165
ALL OVER THE ROAD                      PA0001868684
AMAZED                                 PA0000985472, PA0000965043
AMERICAN COUNTRY LOVE SONG             PA0002068987
AMERICAN KIDS                          PA0001945777
ANYTHING GOES                          PA0001997590
AT THE RIVER                           PA0001287908
BEACHIN’                               PA0001898832
BEFORE HE CHEATS                       PA0001346125
BELIEVER                               PA0001898746
BEST DAY OF MY LIFE                    PA0001898750
BIG TEN INCH RECORD                    RE0000895906, EP0000348618
BILLIONAIRE (FEAT. BRUNO MARS)         PA0001697965
BLUE ON BLACK                          PA0000740770
BORN TO LOVE YOU                       PA0002132858


                                      21
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 26 of 33



             Song Title                                 PA Number
BOYS ‘ROUND HERE (FEAT. PISTOL ANNIES    PA0001837383
& FRIENDS)
CALL ME THE BREEZE                       RE0000663402, EP0000293185
CHANTILLY LACE                           RE0000287667, EU543978
CHERRY PIE                               PA0000510151
CLUB CAN’T HANDLE ME (FEAT. DAVID        PA0001739599
GUETTA)
COLLIDE                                  PA0002150979
COME OUT AND PLAY                        PA0000861551
CONFESSION                               PA0001997588
CRUISE                                   PA0001803624, PA0001913754, PA0002026775
CRUISE REMIX                             PA0001957224
DIRT ON MY BOOTS                         PA0002021844
DO YOU BELIEVE IN MAGIC?                 RE0000626763, EP0000231384
DON’T IT                                 PA0002004646
DON’T WASTE THE NIGHT                    PA0002115736
DRINKING CLASS                           PA0001977911
DRUNK ON A PLANE                         PA0001903006
EVERY DAY I HAVE THE BLUES               RE0000053119, EU0000289430
EVERYBODY PLAYS THE FOOL                  RE0000801034, EU0000293220
EXTRAORDINARY                            PA0001973189
FIX A DRINK                              PA0002105827, PA0002130901
FLY                                      PA0000871157
FOR A LITTLE WHILE                       PA0000863599
FOR HER                                  PA0002007792
FUCK YOU                                 PA0001730782
GET YOUR SHINE ON                        PA0001803623
GO BIG OR GO HOME                        PA0002115166
GONE AWAY                                PA0000822414
GONNA B GOOD                             PA0001899887
GOOD GOOD                                PA0001997595
GOOD LOVIN’                              RE0000629086, EP0000203018
GOOD LOVIN’ SINGLE VERSION               EU866364, EU984457, EP203018
GRENADE                                  PA0001733322
HAIR OF THE DOG                          PA0000498820
HAPPENS LIKE THAT                        PA0002079927
HAPPY TOGETHER                           RE0000658136, EU0000961800, EP0000231836
HELL YEAH                                PA0001206551
HERE’S TO THE GOOD TIMES                 PA0001838484
HIGH ENOUGH                              PA0000476678
HIT ME WITH YOUR BEST SHOT               PAu000139243



                                        22
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 27 of 33



             Song Title                                 PA Number
HOLY DIVER                               PA0000179870
HOOKED ON IT                             PA0002124885
I COULD USE A LOVE SONG                  PA0002082629, PA0002083574
I GOT YOU (I FEEL GOOD)                  RE0000471186,EP0000161150, RE0000649142,
                                         EP0000213142
I LOVE THIS LIFE                         PA0002002565
I WANT YOUR (HANDS ON ME)                PA0000356459
I’D DO ANYTHING FOR LOVE (BUT I WON’T    PA0000677622
DO THAT) LONGER STILL BUT NOT AS
LONG AS THE ALBUM VERSION
IF I AM                                  PA0001875499
IF I KNOW ME                             PA0002128998
I’LL FIND YOU                            PA0002136150
I’LL NAME THE DOGS                       PA0002115792
I’M ALIVE                                PA0001102057, PA0001143341
I’M BORN TO RUN                          PA0002083894
IT GOES LIKE THIS                        PA0001910646, PA0001882787
IT’Z JUST WHAT WE DO                     PA0001803611
JUST ANOTHER THING                       PA0002082682, PA0002083576
JUST THE WAY YOU ARE                     PA0001725672
JUST WHAT THE DOCTOR ORDERED             EU672382
KICK THE DUST UP                         PA0002059210
LEADER OF THE PACK                       RE0000607399, EU0000848202
LEAVE IT                                 PA0000197320
LIFE CHANGES                             PA0002130959
LIGHTS COME ON                           PA0002027846
LIKE YOU AIN’T EVEN GONE                 PA0001997596
LIVE LIKE YOU WERE DYING                 PA0001241664
LONG COOL WOMAN (IN A BLACK DRESS)       RE0000825602, EU0000349588
LOOKIN’ AT YOU                           PA0002115716
LOOKIN’ FOR THAT GIRL                    PA0001893793
LOVING YOU EASY                          PA0001983582, PA0001985659
MAGNOLIA                                 RE0000663443, EP0000289527
MAY WE ALL                               PA0002076822
MEANT TO BE - ACOUSTIC                   PAu003910254
MEANT TO BE (FEAT. FLORIDA GEORGIA       PA0002087066
LINE)
MEIN HERR                                PAu001890151
MIDDLE OF A MEMORY                       PA0002034345
MISSING YOU                              PA0000264024
MY OLD FRIEND                            PA0001241663
NEED YOU NOW                             PA0001692074


                                        23
     Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 28 of 33



             Song Title                            PA Number
NOTHIN’ ON YOU (FEAT. BRUNO MARS)    PA0001731018
ONE DAY                              PA0001861447
ONE WE WON’T FORGET                  PA0002058964
ORIGINAL PRANKSTER                   PA0001032312
OUT OF NOWHERE GIRL                  PA0002124889
OWNER OF A LONELY HEART              PA0000226697
PARADISE BY THE DASHBOARD LIGHT      PA0000000614, PA0000125856
PARTY LIKE YOU                       PA0002056734
PLAYING WITH FIRE                    PA0002021090
PLEASE COME HOME FOR CHRISTMAS       RE0000384651, EP0000145182
PRIDE                                PA0002115163
QUEEN OF HEARTS                      PA0002074534
RITUAL (FEAT. WRABEL)                PA0002065257
ROCKSTARS                            PA0002056812, PA0002056813
ROUND HERE                           PA0001838485
RUDY, A MESSAGE TO YOU               PA0000092134
RUNNIN’ OUTTA MOONLIGHT              PA0001859233
SAVE THE BEST FOR LAST               PA0000566107, PA0000541282
SEA OF LOVE                          RE0000334486, EP0000137454
SHE’S COUNTRY                        PA0001670811
SIPPIN’ ON FIRE                      PA0001997571
SMALL TOWN BOY                       PA0002140456
SOUND OF DA POLICE                   PA0000919598, PA0001038341
SOUTHERN GIRL                        PA0001837380
STAY DOWNTOWN                        PA0002023291
STORY TO TELL                        PA0002124920
STRANGLEHOLD                         EU672382
SUMMER IN THE CITY REMASTERED        RE0000669821, EP0000231387
SUMMER JAM (FEAT. FLORIDA GEORGIA    PA0001818492
LINE)
SUN DAZE                             PA0001997579
SUNSHINE AND SUMMERTIME              PA0001290858
SURE BE COOL IF YOU DID              PA0001837390
THAT’S MY KIND OF NIGHT              PA0001870880
THE KIDS AREN’T ALRIGHT              PA0000929198
THE LAZY SONG                        PA0001742737
THINK A LITTLE LESS                  PA0002096645
TIP IT BACK                          PA0001803613
TOTAL ECLIPSE OF THE HEART           PA0000833824, PA0000182428
TRAIN KEPT A ROLLIN’                 RE0000022898, EU0000257650
UNDER THE BOARDWALK                  RE0000586155, EP0000189833


                                    24
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 29 of 33



              Song Title                                 PA Number
VIDEO KILLED THE RADIO STAR               PA0000050684
WANGO TANGO                               PA0000068041
WASTIN’ GAS                               PA0002008093
WAY WAY BACK                              PA0002007307
WE WERE US                                PA0001878243
WHAT A WONDERFUL WORLD SINGLE             PA0001677594
VERSION
WHAT MAKES YOU COUNTRY                    PA0002124888
WHAT WE LIVE FOR                          PA0002115168
WHATEVER SHE’S GOT                        PA0001899755
WHERE I COME FROM                         PA0001800008
WORRY ‘BOUT NOTHIN’                       PA0002022274
YOU MAKE IT EASY                          PA0002141528
YOU TOOK THE WORDS RIGHT OUT OF MY        PA0000125856
MOUTH (HOT SUMMER NIGHT)
YOU WON’T BE LONELY NOW                   PA0001111200
YOUNG                                     PA0001072885
ANTE UP (FEAT. BUSTA RHYMES, TEFLON       PA0001193869
& REMI MARTIN) - REMIX
B.U.D.D.Y.                                PA0001944492
BACKBEAT                                  PA0002077991
BLAME IT                                  PA0001761059, PA0001770185
BOOMBASTIC                                PA0000786728, PA0000707107
BRUK IT DOWN                              PA0001985185
CAN’T LET YOU GO (FEAT. MIKE SHOREY &     PA0001131996
LIL’ MO)
CLAPPERS (FEAT. NICKI MINAJ & JUICY J)    PA0001884518
DINERO                                    PA0002127207
EVERY TEARDROP IS A WATERFALL             PA0001766995
FREAKY WITH YOU - RADIO EDIT              PA0002052511
GET UP (RATTLE) - RADIO MIX               PA0001836893
GREEN LIGHT (FEAT. ANDRE 3000)            PA0001640754
HURTS LIKE HEAVEN                         PA0001766982
I MADE IT (CASH MONEY HEROES)             PA0001731611
KILL JILL (FEAT. KILLER MIKE & JEEZY)     PA0002114939
LE DISKO                                  PA0001167273
LEAN WIT IT, ROCK WIT IT                  PA0001163832
LEGEND HAS IT                             PA0002113097
LEGO HOUSE                                PA0001762047
LOLLIPOP - ALBUM VERSION (EDITED)         PA0001619781
LOVELY DAY                                RE0000927826, EU0000817821
MRS. OFFICER                              PA0001787391


                                         25
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 30 of 33



             Song Title                              PA Number
NA NA                                 PA0001945848
NEED U BAD                            PA0001734091
NEVER SCARED - CLUB MIX               PA0001367055
PARADISE                              PA0001766985
PARTY TUN UP                          PA0001985187
PRINCESS OF CHINA                     PA0001767004
RAMALAMA (BANG BANG)                  PA0001732931
REVOFEV                               PA0001763066
RUBY BLUE                             PAu002965728
SEE MY TEARS                          PA0002013079
SET ADRIFT ON MEMORY BLISS (RE-       PA0000572957
RECORDED)
SUNCHYME                              PA0000925547
TAKE ME - RADIO EDIT                  PA0001981627
THA CROSSROADS                        PA0000806597
thank u, next                         PA0002154953
WATERFALLS                            PAu002036683
YOU KNOW MY STEEZ                     PA0000904710
YOU SPIN ME ROUND                     PA0000855264
2 ON                                  PA0001705227
2 STEP                                PA0002059556
31 DAYS                               PA0002142631
ALMOST BACK (WITH PHOEBE RYAN)        PA0002127020
ALONE AGAIN                           PA0001745769
BACK 2 U                              PA0002044183
BAILAR                                PA0002032895
BARTENDER                             PA0001932392
BEAUTIFUL MONSTER                     PA0001740306
BEAUTIFUL PEOPLE                      PA0001752889
BIG ON BIG                            PA0002127843, PA0002074260
BLAME IT                              PA0001761059, PA0001770185
BLOOD ON THE LEAVES                   PA0001855571
BONELESS                              PA0001862981
BREAK IT OFF                          PA0001676830
BROWN PAPER BAG                       PA0002127784, PA0002074748
CAKE                                  PA0002144612
CALABRIA 2008                         PA0001668101
CHEERLEADER (FELIX JAEHN REMIX)       PA0002029573
RADIO EDIT
CINEMA (EXTENDED)                     PA0001739853
CLEARLY                               PA0002132785



                                     26
     Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 31 of 33



             Song Title                             PA Number
COLLIDE RADIO EDIT                   PA0001753315
COMMANDER                            PA0001750325
DANCE THE PAIN AWAY (EELKE KLEIJN    PA0001852861
REMIX) [RADIO EDIT]
DELIRIOUS (BONELESS)                 PA0001926657
DISARM YOU (FEAT. ILSEY)             PA0002015915
DON’T WAKE ME UP                     PA0001806232
DRIP (FEAT. MIGOS)                   PA0002126752, PA0002142791
EARTHQUAKEY PEOPLE (FEAT. RIVERS     PA0001804664
CUOMO) DILLON FRANCIS REMIX
EVERYBODY NEEDS A KISS               PA0002142634
EYES                                 PA0001761981
FEEL (THE POWER OF NOW)              PA0002090622
FIREWORK                             PA0001724730, PA0001716006
FURTHEST THING                       PA0001896161, PA0001901086
GET YOUR MONEY UP                    PA0001881522, PA0002110157, PA0001670498
GIRL GONE WILD                       PA0001801991
HOMECOMING - (EDITED)                PA0001591394, PA0001935930
HOOD FIGGA                           PA0001748488
HOW BAD DO YOU WANT IT (OH YEAH)     PA0001868818
I LIKE THAT                          PA0001668093
I REMEMBER                           PA0001744494
I THINK I’M IN LOVE WITH YOU         PA0000986732, PA0000997949
ICE CREAM PAINT JOB                  PA0001741359
LESSONS IN LOVE                      PA0001761973
LIGHTERS UP                          PA0002013199
LIVE MY LIFE                         PA0001778927
LOCA PEOPLE RADIO EDIT               PA0001744890
LOVE DON’T LET ME GO                 PA0001305648
MADE TO LOVE                         PA0001887754, PA0001893355
MARVINS ROOM                         PA0001788784, PA0001793876
MFN RIGHT                            PA0002053595
MORE COLORS                          PA0002090556
MOSH PIT                             PA0001881168
MOVE BITCH                           PA0001678837, PA0001100331
MOVE FOR ME                          PA0001744493
MR. SAXOBEAT RADIO EDIT              PA0001736539
MRS. OFFICER                         PA0001787391
MY HITTA                             PA0001922331, PA0001882080
NEW LEVEL                            PA0002068624, PA0002077210
NO ROLE MODELZ                       PA0001975907



                                    27
      Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 32 of 33



             Song Title                                 PA Number
NONSTOP                                  PA0002115668
ONLY GIRL (IN THE WORLD)                 PA0001726524
OUT OF CONTROL                           PA0002092034
PARANOID                                 PA0001625279, PA0001902150
PRACTICE                                 PA0001793658, PA0001793872
PRISON RIOT                              PA0001971369
PUT YOUR HANDS ON ME                     PA0001700656
RAINING                                  PA0001744567
RIC FLAIR DRIP (& METRO BOOMIN)          PA0002106881, PA0002109055
ROUND MIDNIGHT                           EP3433327
S&M                                      PA0001728237
S&M REMIX                                PA0001738513
SANCTUARY                                PA0002123431
SAY YOU WON’T LET GO                     PA0002065909
SCOOBY DOO PA PA (REMIX)                 PA0002151535
SHAKE BABY SHAKE                         PA0001759654
SLOW DOWN LOVE                           PA0002090523
SO FINE                                  PA0001665916
SOMETHING SOMETHING CHAMPS (FEAT.        PA0001909779
ZIP ZIP THROUGH THE NIGHT) RADIO EDIT
SOUNDCLASH                               PA0001999698
SUPASTARS                                PA0002108962
SWEET HARMONY (ORIGINAL MIX)             PA0002053596
TERN IT UP                               PA0002110014
THE MORNING - ALBUM VERSION (EDITED)     PA0001913930, PA0001867780, PA0001824247
THE POWER OF NOW                         PA0002014831
THIS IS WHAT IT FEELS LIKE               PA0001841659
TIL IT’S GONE                            PA0001945770
TURN IT DOWN (WITH REBECCA & FIONA)      PA0001761988
RADIO EDIT
WALK IT OUT                              PA0002057728
WALK ON MINKS                            PA0002142617
WATER GUN (FEAT. JOHN RYAN) - RADIO      PA0002078144
EDIT
WE BE BURNIN’ (RECOGNIZE IT)             PA0001705227
WE LIGHT FOREVER UP (FEAT. FREDERICK)    PA0002090621
WE OWN THE NIGHT ORIGINAL MIX            PA0001791319
WELCOME TO THE WORLD (FEAT. KANYE        PA0001778475
WEST & KID CUDI)
WHITE SAND                               PA0002127847
WILD ONE                                 PA0002095641
WITHOUT LOVE                             PA0002019748


                                        28
     Case 1:19-cv-02426-DLC Document 100 Filed 02/27/20 Page 33 of 33



             Song Title                             PA Number
YES INDEED                           PA0002142540




                                    29
